Murray, C. J.,
delivered the opinion of the Court—Burnett, J., concurring.
The Court below erred in dissolving the injunction. The license issued by the County Judge was illegal, and gave the defendant no right to interfere with the plaintiffs’ franchise. The fact that the plaintiffs' license had expired at the time of the dissolution of the injunction, does not help the case; the plaintiffs had a right to an injunction at the time of filing their bill, and under the statute, the further right of a renewal of their license. This privilege could not be defeated, either by the incompetency or refusal of the supervisors to act in the premises; and if they were legally disqualified from granting the plaintiffs a renewal of their license, on a proper showing, it would be hard, indeed, if they lost their rights thereby.
Judgment reversed.